Citation Nr: 1529975	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome, to include as secondary to service-connected left femoral nerve injury.

2.  Entitlement to service connection for a back disability, to include spondylosis of the spine, to include as secondary to service-connected left femoral nerve injury.
  
3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's claim on appeal was characterized as a claim of service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD, as he also has a diagnosis of depression and an anxiety disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disability, to include PTSD. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

In his August 2010 VA-9 Form (Appeals to Board of Veterans' Appeals), the Veteran indicated that he wished to be scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at his local VA RO.  The Nashville RO acknowledged this request in a September 2010 letter, which informed the Veteran that he was placed on a hearing wait list, and would remain on it unless he notified the RO in writing that he wished to cancel the hearing.  The Veteran never formally communicated that he wished to cancel his hearing request.  As such, his hearing request is still pending and he should be scheduled for a Travel Board hearing as soon as possible.

The Veteran underwent two VA examinations in May 2014 for his left knee and back disability claims.  The Board finds that those May 2014 examination reports and the December 2014 addendum are inadequate.  

First, the May 2014 VA examinations (and the December 2014 addendum) the Veteran received for his left leg and back disabilities fail to discuss whether said disabilities are directly related to the Veteran's active service (as opposed to stemming from his partial left femoral nerve injury, for which the Veteran is compensated under the provisions of 38 U.S.C.A. § 1151).  

Second, the May 2014 opinions (and the December 2014 addendum) also appear to operate under the misconception that the Veteran's nerve injury is not service-connected.  While the left femoral nerve injury is not service connected in the traditional sense of the term, the Veteran is being compensated for it under the provisions of 38 U.S.C.A. § 1151.  As such, an examiner should treat the left femoral nerve injury as if it was service connected, and the claims for a back disability and a left knee disability as if they were claims secondary to a service-connected injury.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   Accordingly, addenda to the opinions should be obtained to assess whether it is as likely as not that those disabilities are related to either the Veteran's left femoral nerve injury (for which he receives compensation under 38 U.S.C.A. § 1151); or the Veteran's active service, including his combat activities and his military occupational specialty (MOS).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Finally, the November 2013 remand directed the RO to schedule the Veteran for a VA psychiatric/PTSD examination to assess the nature and etiology of any acquired psychiatric disorders he experiences.  According to the RO (see March 2015 Supplemental Statement of the Case), the Veteran failed to report for his scheduled examination   After a careful review of the record, the Board is unable to ascertain for what date the examination was scheduled, or if the Veteran received notice thereof.  

In addition, the Veteran's representative appears to argue, although it is unclear from his submissions, that the Veteran had good cause for not reporting to the examination, as he lives too far to have been able to travel to attend it.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  Giving the Veteran the benefit of the doubt, as well as giving deference to the fact that he might not have received notice of the examination, the Veteran should be afforded another VA examination, with notice to his current, correct address, to obtain the medical information needed to resolve this claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran is hereby notified that if he fails to appear for the examination without good cause, his claim will be decided without the evidence which would have been generated by the examination, which could result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a BVA hearing at the RO in the order that this request was received.  All correspondence pertaining to this matter should be associated with the Veteran's claims file.   

2. Return the claims file to the examiner who provided the May 2014 VA examinations for an addendum opinion addressing the etiology of the Veteran's left knee and back disabilities.  A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.  

The examiner is requested to state, for each diagnosed left knee and low back disability, to include patellofemoral syndrome and spondylosis of the spine, whether it is at least as likely as not that the disability:

a) was directly caused by the Veteran's active service,

b) was directly caused by the Veteran's service-connected left femoral nerve injury; and, if not, 

c) was increased in severity beyond its natural progression as a result of the service-connected left femoral nerve injury.

3. Schedule the Veteran for a VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current acquired psychiatric disabilities, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including PTSD, depression, and/or an anxiety disorder.

b) For every psychiatric disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include his combat service in Vietnam.

c) In addition, for every psychiatric disability diagnosed, opine whether it is at least as likely as not (a 50 percent or better probability) that the disability was either caused or aggravated by any of the Veteran's service-connected disabilities.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4. Then, readjudicate the claims.  If the benefits sought on appeal remain denied. Furnish the Veteran and his representative a SSOC and provide the requisite opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




